DETAILED ACTION

This action is in response to the application filed on 10/26/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-2, 7-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arno et al. (US Patent 9088247) in view of Maru et al. (US Patent 9577587). 	Regarding claims 1 and 11, Arno et al. discloses (see fig. 17b) a system comprising: a power converter (62) configured to convert a source voltage from a power source (voltage from 12) to 5an output voltage at an output capacitor at an output of the power converter (output voltage at 69); a dual-mode power converter (82) electrically coupled to the power converter (connection of 82 and 62), the dual-mode power converter having a plurality of switches (switches in 82) and a power inductor (Lfast); an energy storage element (Cfly) electrically coupled to the dual-mode power converter. 	Arno et al. does not disclose a 10control circuity configured to, when the output voltage is below a threshold voltage magnitude, control the plurality of switches to operate the dual-mode power converter as a buck converter in order to transfer energy from the energy storage element to the output capacitor via an electrical current through the power inductor. 	Maru et al. discloses (see fig. 5-26) a dual-mode power converter (see fig. 5), and a circuity (controller used in changing the operation of switches 51-60) configured to, when an output voltage is below a threshold voltage magnitude (see claim 4 and 10), control a plurality of switches to operate the dual-mode power converter as a buck .
Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Doutreloigne et al. (US 2011/0075446) discloses a circuit for converting a pulsed input voltage to a dc voltage. 	Chen et al. (US Patent 7190150) discloses a dc-dc converter for power level tracking power amplifiers.  	Umeda (US Patent 6597158) discloses an adjustable current consumption power .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.